Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 27, 2008                                                                                          Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  135506                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v        	                                                       SC: 135506
                                                                   COA: 278293
                                                                   Berrien CC: 2003-404937-FC
  DEAN JAMES WALTER,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the November 21, 2007
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 27, 2008                        _________________________________________
           d0519                                                              Clerk